19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 1 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 2 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 3 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 4 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 5 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 6 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 7 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 8 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 9 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 10 of 11
19-49834-mar   Doc 13   Filed 07/17/19   Entered 07/17/19 14:31:32   Page 11 of 11
